Citation Nr: 1242450	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  10-31 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1815 for a child born with spina bifida.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel



INTRODUCTION

The Veteran served on active duty from May 1958 to May 1974 and from February 1978 to November 1978.  The Veteran died in September 2008, and the appellant is the Veteran's daughter.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The appellant has spina bifida.  

2.  The appellant's father died in September 2008; he was a Veteran; he was not a Vietnam veteran, he was not exposed to Agent Orange in Thailand, and he did not have covered service in Korea.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits under 38 U.S.C.A. § 1815 for a child born with spina bifida are not met.  38 U.S.C.A. §§ 1802, 1805 (West 2002); 38 C.F.R. § 3.814 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

In this case, there is no evidence showing that the appellant received a VCAA letter for the claim on appeal.  However, the record shows that the appellant had actual knowledge of the necessary requirements for the claim because the appellant has asserted that she has spina bifida, and that the Veteran served in Vietnam.  The appellant has also submitted several buddy statements in support of her allegation that the Veteran served in Vietnam during his military service.  Additionally, the appellant has been represented by a certified veterans' service organization throughout the claims process, which submitted argument as to the current claim, demonstrating actual knowledge of the criteria for monthly benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.  Accordingly, VA's duty to notify has been satisfied or any deficiency has caused no prejudice to the appellant.  

VA's duty to assist the appellant has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service personnel records, service treatment records, and identified private medical records of the appellant have been obtained.  Although it appears that the appellant's records from the Social Security Administration (SSA) were not obtained, such assistance is not necessary.  See 38 C.F.R. § 3.159(d) (2012) (stating that VA will refrain from providing further assistance to a claimant where there is no reasonable possibility that further assistance will substantiate the claim).  As is discussed further below, the Board acknowledges the appellant's current diagnosis of spina bifida; however, the claim is denied because the appellant lacks legal entitlement to VA benefits as the Veteran has no qualifying service.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (noting that further development under the VCAA is not required where resolution of an appeal is dependent on the Court's interpretation of the law and regulations pertaining to the claim).  No examination was provided, but none was needed in this case, because, as is further discussed below, the record indicates a lack of legal entitlement to compensation benefits.  38 C.F.R. § 3.159(c)(4).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

VA benefits are awarded to an appellant who is a child of a Vietnam veteran or a veteran with covered Korean service and who suffers from spina bifida.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  Spina bifida means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(4).  

A "Vietnam veteran" is a veteran who performed active military service in the Republic of Vietnam any time from January 9, 1962, to May 7, 1975, without regard to the characterization of that service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).  A veteran has "covered service in Korea" if the veteran performed active military service in or near the Korean demilitarized zone (DMZ) between September 1, 1967, and August 31, 1971, and was exposed to an herbicide agent during such service.  Exposure to an herbicide agent is conceded if the veteran served between April 1, 1968, and August 31, 1971, in a unit that operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  
38 C.F.R. § 3.814(c)(2).  

In this case, the evidence shows that the appellant has a diagnosis of spina bifida.  In an April 1991 private medical statement, a private physician noted that the appellant has numerous health problems, which include a history of spina bifida regarding placement of a cranial pressure (CP) shunt for treatment of hydrocephalus.  See the April 1991 private medical statement.  Additionally, an April 2005 Social Security Administration (SSA) decision notes the appellant's history of spina bifida.  Therefore, the question remains whether the Veteran was a Vietnam veteran or a veteran with covered Korean service.  

Here, the Veteran's service personnel records indicate that he performed active military service from May 1958 to May 1974 and from February 1978 to November 1978.  He had Foreign Service in Okinawa, Japan from September 1960 to February 1962 and in Thailand from January 1967 to December 1967 and from April 1971 to April 1972.  The service personnel records also show that he participated in the combat Vietnam Air Offensive Campaign and Vietnam Air Offensive Campaign Phase II from January 1967 to March 1967 and from March 1967 to December 1967, and was awarded the Vietnam Service Medal (VSM).  

After a full review of the record, including the statements of the appellant and the lay statements submitted, the Board finds that the weight of the probative evidence is against the claim.  The appellant alleges that the Veteran served in Vietnam during his military service.  In support of the claim, she has submitted several lay statements from the Veteran's previous coworkers and neighbor.  In the March 2009 and April 2009 statements, the individuals stated that the Veteran informed them of spending time in Vietnam and being "in country" while in Vietnam.  It was also reported that the Veteran stated that he was stationed at the Da Nang Air Force Base in Vietnam.  While each person indicated that the Veteran had said that he was in Vietnam during his service, none of the individuals indicated that they had personal knowledge of the reported Vietnam service or that they had personally witnessed that reported Vietnam service.  As such, the Board finds that to the extent the lay statements indicate that the Veteran served in Vietnam, these statement are not credible.  

The weight of the probative evidence does not demonstrate that the Veteran was a "Vietnam veteran."  In September 2009 and December 2009, the service department indicated that they were unable to determine whether or not the Veteran served in the Republic of Vietnam.  However despite the service department's inconclusive findings, there is no evidence that the Veteran in fact, ever physically set foot in Vietnam.  Although his service personnel records show that he participated in combat during the Vietnam Air Offensive Campaign and Vietnam Air Offensive Campaign Phase II, and received the Vietnam Service Medal, there is nothing on the face of such documents or anywhere else in the record to show that the Veteran set foot in Vietnam as part of his participation in such combat campaigns.  Additionally, the dates of his involvement or participation in the Vietnam Air Offensive Campaign and Vietnam Air Offensive Campaign Phase II coincide with his foreign service in Thailand and as noted above, the service personnel records do not show service in Vietnam.  As previously mentioned, the Veteran's service must have involved duty or vitiation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1).  

The Board has considered whether further research into Air Force records may produce evidence that the Veteran had actual service or visitation in the Republic of Vietnam as the appellant alleges; however, the appellant has not provided specific details which would allow the service department to reasonably research her contentions.  The Board does not find the assertions that the Veteran served in Vietnam to be credible.  As to whether the Veteran had covered service in Korea, there is no evidence in the claims file to establish the Veteran's presence in Korea or any exposure to an herbicide agent during his military service.  Furthermore, the appellant has not raised the claim of him having served in Korea or being exposed to herbicides in service.  Accordingly, the Veteran is not a Vietnam veteran and does not have qualifying service in Korea.  

The Board acknowledges the Veteran's service to his country and is sympathetic to the appellant's medical condition; however, the Board must apply the law as it exists.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  Thus, the appellant's claim for entitlement to VA benefits under 38 U.S.C.A. § 1815 for a child born with spina bifida is denied.  


ORDER

Entitlement to VA benefits under 38 U.S.C.A. § 1815 for a child born with spina bifida is denied. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


